Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May *2885, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the second, third, and fourth degrees, and sentencing him to concurrent prison terms of 5 to 15 years, 2 Vs to 7 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of unlawful intent. Furthermore, defendant may not raise for the first time on appeal a defense which he consciously and affirmatively chose not to present at trial (see, People v Tarsia, 50 NY2d 1, 8-9).
We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.